ALLEN, J.:
1. Sections 7575 and 7600, GC. (199 Ohio Laws, 148 and 149), providing for a tax levy of 2.65 mills, the proceeds of which are to be retained in the several counties of the state for support of the schools thereof, and for the apportionment thereof, are valid and constitutional, and not repugnant to the Federal and state constitutions, nor to any limitation contained in either.
2. Under Section 2, Article VI of the Ohio Constitution, making it mandatory upon the General Assembly to make such provisions by taxation or otherwise as will secure a thorough and efficient system of common schools throughout the state, appropriations by the legislature of funds raised in one school district to the neec(3 of .other school districts, is made in pursuance of a legitimate state and public purpose, and not in pursuance of a local or private purpose.
3. A statute which levies a tax equally upon the property in every school district in' the state, is not a violation of Section 2, Article XII, nor of Section 26, Article II, of the Ohio Constitution, because of the fact that' the full proceeds of the tax raised within each city and exempted village school district *309are received by each city and exempted village school district, and the balance of the proceeds of such levy raised within each county is apportioned to all other school districts and parts of districts within each county outside of city and exempted village school districts upon the basis cf the number of teachers and other educational employes employed therein, and the expense of transporting pupils as shown by the reports required by law and the balance according to the ratio which the aggregate days of attendance of the pupils in such districts, respectively, bears to the aggregate days of attendance of pupils in the entire county outside of exempted village and city schools districts.
Judgment affirmed.
Marshall, C. J., Wanamaker, Robinson, Jones, Matthias and Day, JJ., concur.